Citation Nr: 1432156	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  98-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right arm and wrist disorder (claimed as ulnar nerve palsy, myositis, and carpal tunnel syndrome).
 
2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a nervous disorder. 

3.  Whether there is clear and unmistakable error (CUE) in a rating decision of February 1980 which denied service connection for a right arm and wrist disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran had active service from October 1975 to February 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by the Department of Veterans Affairs Winston-Salem, North Carolina, Regional Office (RO).  In that decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for right arm and wrist pain.  The case subsequently came under the jurisdiction of the RO in Atlanta, Georgia.

In September 2000, the Board reopened the issue of service connection for a right arm/wrist disorder (claimed as ulnar nerve palsy, myositis and carpal tunnel syndrome) and remanded the matter for additional development of the record.  In December 2003, the matter was remanded again to obtain records from the Social Security Administration.  In a decision of April 2005, the Board confirmed the denial of the Veteran's claim for service connection for a disorder of the right arm and wrist. 

The Veteran subsequently appealed the Board's April 2005 denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the parties filed a Joint Motion to vacate the Board's April 2005 decision and remand the case for further action. The Court granted the motion later in July 2006 and the case was returned to the Board.  In August 2007, the matter was remanded back to the RO for additional development pursuant to the directives set forth in the Joint Motion

Meanwhile, in the Board's September 2000 rating decision, the issue of whether there was CUE in a February 1980 RO rating decision was referred to the RO for adjudication.  That claim, and a claim to reopen a previously denied claim of service connection for a nervous condition, was denied by a December 2002 rating decision issued by the RO in Atlanta, Georgia.  The Veteran's notice of disagreement with that determination was received at the RO in January 2003. 

In May 2005, the RO issued a statement of the case (SOC) addressing the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for a nervous disorder, but failed to address the issue of whether there was CUE in a February 1980 rating decision with respect to the denial of service connection for a right wrist/arm disability.  The Veteran's substantive appeal to the Board (VA Form 9) with regard to the issue of whether new and material evidence had been received to reopen the previously denied claim of service connection for a nervous disorder was received at the RO in May 2005. 

Because the RO failed to address the CUE issue in the May 2005 SOC, the Board directed the RO in an August 2007 remand to issue an SOC as to the issue of whether there was CUE in a February 1980 rating decision.  See Manlincon v. West 12 Vet. App. 238 (1999).  The RO subsequently issued the SOC in November 2010, and the Veteran perfected an appeal as to the CUE issue with the submission of a timely VA Form 9 which was received at the RO in November 2010.  This claim was then remanded along with the reopened claim for service connection for a right arm and wrist disability by the Board in March 2012.  

The Board's March 2012 decision also included a denial of the claim for whether a February 1980 rating decision contained CUE in its denial of entitlement to service connection for a right arm and wrist disability.  The Veteran appealed the Board's March 2012 denial of the CUE issue to Court.  In an October 2013 memorandum decision, the Court vacated and remanded the portion of the March 2012 Board decision that denied the CUE claim finding that the Board's reasons and bases for the denial were inadequate.  The appeal has now returned to the Board for further appellate action.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, and the claim of service connection for a right arm and wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By rating decision dated February 19, 1980, the RO denied entitlement to service connection for pain in the right arm and wrist, claimed as due to a right wrist injury; the Veteran was properly notified of that decision in March 1980.  He did not appeal and the determination became final. 

2.  Had all of the statutory or regulatory provisions extant at the time of the February 19, 1980, rating decision been correctly applied, the outcome would not have been manifestly different.


CONCLUSIONS OF LAW

1.  The February 1980 rating decision that denied entitlement to service connection for a right arm/wrist disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The February 1980 rating decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to CUE, requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. 

With respect to VA's duties to notify and assist, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court has held that "there is nothing in the text or the legislative history of the Veterans Claims Assistance Act (VCAA) to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  In short, the VCAA does not apply to motions of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

The Veteran contends that a February 1980 rating decision that denied entitlement to service connection for right arm and wrist pain, claimed as due to a right arm and wrist injury, should be reversed on the grounds that the RO committed CUE in its denial of the claim. 

Historically, the Veteran's original claim for service connection for a right arm/right wrist disability was denied in a February 1980 rating decision.  Notice of the decision and the Veteran's appellate rights was sent to the Veteran in March 1980, but he did not appeal the February 1980 rating decision and it became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).   

The "purpose of the rule of finality is to preclude repetitive and belated readjudication of Veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions: challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111) and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  Id.  The Veteran's claim was reopened in September 2000, and to date, there is no adequate medical nexus linking any current disability to any disease or injury incurred in service, although the reopened claim for service connection is still pending and is addressed in the remand below. 

With respect to the claim that is the subject of this decision, the Veteran contends that the RO committed CUE in denying the claim for entitlement to service connection for a right arm/right wrist disability in the February 1980 rating decision.  RO decisions for which a timely notice of disagreement is not filed become final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A , 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2013). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id. 

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44. 

The Court stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger.  Id. 

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 . 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 
In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record). 

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Veteran's claim for service connection for pain in the right arm and wrist was denied in the February 1980 rating decision on the basis that the condition pre-existed service and was not aggravated therein.  Since the February 1980 rating decision, the Veteran has consistently maintained that his right arm/right wrist condition had its onset during service, and became progressively worse since that time.  He specifically argues that there was no documentation or hint of any pre-existing disability such that the RO could have legally concluded that he had a pre-existing right arm/wrist disability that was not aggravated in service.  In support of his claim, the Veteran points to a negative entrance examination to support his contentions and also asserts that his injury occurred three months after his enlistment into active duty.  In other words, the Veteran is claiming an error of fact, not an error of law, with respect to the February 1980 rating decision. 

The evidence of record at the time of the February 1980 decision included the Veteran's service treatment records.  The service records show that no defects with regard to the right wrist or forearm were noted on the enlistment examination of August 1975.  He entered active duty in October 1975 and a month later, on November 20, 1975, complained of a right forearm and wrist problem.  He specifically noted pain in the distal end of the right forearm and wrist.  Critically, this entry specifically notes that the Veteran reportedly saw a "MD" prior to the Navy and was told he possibly had a right upper extremity cyst.  On examination, there was no edema, but the area was tender.  The Veteran also reported that his hand became numb with use.  He was referred to a doctor on the same day.  The doctor's November 1975 note indicates the same complaints of pain in the right wrist and forearm.  Significantly, this note also indicates that the Veteran's pain began in January 1975, almost a year prior to his enlistment into military service.  According to the Veteran, the pain became severe two weeks prior to the examination and also included numbness.  The examiner observed that the Veteran may have had a questionable decreased pain sensitivity.  Tenderness was noted on examination at the distal ulnar aspect of the right wrist.  Decreased strength was also noted in the right elbow, right wrist and right forearm.  X-rays taken the next day were negative for fracture or osteolytic lesions. 

About a week later, the Veteran returned for a follow up examination and was doing well with less pain.  The examiner indicated that he would continue the same treatment with ACE support.

On January 9, 1976, the Veteran was seen again for complaints of numbness in the right lower arm and wrist area.  He also reported experiencing intermittent severe pain with frequent use of his hands.  The examiner noted that the previous workup in November 1975 was essentially negative.  On examination, the radial pulse was strong and regular, although tenderness on the ulnar distal and medial area was noted.  The impression was myocitis - tendonitis. 

On January 13, 1976, the Veteran was seen again for complaints of pain and numbness in the right wrist with weakness and discomfort spreading to the hand and up the forearm.  The Veteran reported that this condition had been progressing for about one year.  On examination, Tinel's sign and Phalen's sign were both positive, and the Veteran had decreased sensation in his finger tips 1-4 on the right. The impression was carpal tunnel syndrome (CTS).  Similar complaints of increased right wrist pain were made a week later during a sick call visit on January 19, 1976.

The Veteran was sent for an EMG study in light of the decreased sensation in the first 4 digits of the right hand, positive Phalen's test, and provisional diagnosis of CTS.  A January 22, 1976 EMG report notes that the EMG was done in the right biceps, brachioradialis, triceps, abductor pollicis brevis and abductor digiti minimi. Median nerve conduction velocity was done on the right.  The interpretation was normal EMG right arm and hand.  The doctor indicated that it was a normal right median nerve conduction velocity including terminal conduction across the right wrist. 

The Veteran was discharged from active duty on February 6, 1976.  His upper extremities were normal upon separation examination in February 1976 and no chronic conditions were identified.  Although he reported a history of generalized swollen and painful joints for about 1 and 1/2 years, he specifically denied experiencing a painful or "trick" elbow or neuritis on the February 1976 report of medical history. 

The only other evidence of record at the time of the February 1980 rating decision was a private record showing that the Veteran suffered injury to his right arm and elbow in a post-service work-related accident on November 3, 1977. 

The Veteran contends that the RO committed an error of fact in the February 1980 rating decision by finding his right arm and wrist condition pre-existed active duty and were not aggravated therein.  Despite the Veteran's recent statements that the record contains no evidence of the pre-existence of a right arm disability, as discussed above, he reported during service that he began to experience right upper extremity pain as early 1975, several months prior to induction.  Thus, although there may have been nothing reported on his entrance exam, his assertion that there was not even a "hint" of a pre-existing disability is rebutted by the evidence of record at the time that decision was rendered.  In other words, the issue of whether the Veteran had a pre-existing right arm/wrist disability is certainly not "undebatable." 

In essence, the Veteran contends that the RO failed to address the presumption of soundness, and he believes he was entitled to such at the time of the February 1980 decision.  Based on the evidence available at the time of the rating decisions at issue, the Board finds that any failure to apply the presumption of soundness does not constitute CUE in this case. 
In finding that the right arm and wrist condition existed prior to service, the February 1980 rating decision implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  Indeed, the adjudicators must have determined that the information of record, to include the service treatment records indicating a problem which began before enlistment, constituted clear and unmistakable evidence that the condition existed prior to service, and was not aggravated during service.  The evidence in support of the pre-existence of the disability includes the Veteran's credible in-service statements, provided in the context of receiving contemporaneous medical treatment, that he first experienced pain in his right arm and wrist in January 1975, almost a year before his enlistment into military service.  He also reported that he sought treatment with a physician prior to service for a possible cyst on his right wrist.

The RO also determined that there was clear and unmistakable evidence that the pre-existing right upper extremity disability was not aggravated during active duty service.  Although the Veteran complained of increased pain in his right arm and wrist during service, a November 1975 X-ray was negative and a January 1976 conduction study of the nerves of the right arm was normal without any evidence to support the diagnosis of CTS.  Examination of the right upper extremity was normal at the February 1976 separation examination and no chronic orthopedic or neurological conditions were identified on the examination report.  This finding is clearly inconsistent with the aggravation of a pre-existing disability during service.  Although the Veteran made vague and generalized complaints of "swollen and painful joints" on the February 1976 report of medical history, he also specifically denied any problems with his elbow or neuritis.  There is also no post-service evidence of a right arm or wrist condition until November 1977, almost two years after service, when the Veteran was injured in a work-related accident.  The RO's conclusion that the claimed right arm and wrist disability clearly and unmistakably was not aggravated by service is therefore supported by the contents of the service and post-service records.  The Veteran's disagreement with this determination amounts to no more than a disagreement with how the facts were weighed.  A disagreement with how the facts are weighed can never constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Even assuming, arguendo, that the Veteran's in-service right arm/wrist disability "undebatably" was not part of any pre-existing disability, the outcome would not be manifestly different here.  The fact remains that at the time of the February 1980 decision, there was no nexus between any current disability and the in-service complaints, particularly given that the in-service EMG was negative for CTS, and given the intervening work-related injury in 1977.  Thus, a finding that the incorrect law was applied, does not amount to CUE in this case because the outcome would not necessarily be different. 

In sum, there is a supportable basis for finding that the condition clearly and unmistakably existed prior to service and was not aggravated therein, especially in light of the Veteran's own in-service statements reporting the pre-existence of his disability, the absence of X-ray or EMG evidence of a chronic condition during service, the normal findings at discharge, and the absence of complaints or treatment after service until a November 1977 work-related injury.  Accordingly, there was no CUE in the February 1980 RO rating decision which denied service connection for a right wrist/arm disability, and the appellant's CUE claim is therefore denied. 


ORDER

Entitlement to revision of the February 1980 rating decision that denied service connection for a right wrist/arm disability on the basis of CUE is denied.


REMAND

In its March 2012 decision, the Board remanded the claims for whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder and entitlement to service connection for a right arm and wrist disability.  The record before the Board does not indicate that the ordered development has been completed, though a December 2013 correspondence from the Veteran's representative indicates they submitted medical release forms in April 2013 to allow VA to obtain records from private physicians on the Veteran's behalf.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).  Therefore, remand of the claims is once again required to ensure compliance with the previous remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a revised duty-to-assist notice regarding the claim of service connection for a right arm/wrist disability.  The letter must address the merits of the claim, as it was reopened pursuant to a September 2000 Board decision. 

The letter must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim of service connection, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice should also provide the Veteran with the consequences of his failure to report to a VA examination pursuant to 38 C.F.R. § 3.655 as it pertains to his reopened claim.  In other words, the Veteran should be notified that his claim will be denied as a matter of law if he chooses, without good cause, to refuse to report to a VA examination deemed necessary to decide his claim.

2.  Send the Veteran a revised duty-to-assist notice regarding the request to reopen the claim of service connection for an acquired psychiatric disorder. 

The notice letter must describe the elements necessary to establish service connection for a disability, must explain the definition of new and material evidence, and must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial of February 1998.  In other words, the Veteran must be provided the reasons for why the underlying claim of service connection was denied, so that he is aware of what he needs to show to substantiate his claim. The Veteran should then be afforded an appropriate period of time to respond and to submit new and material evidence sufficient to reopen the claim.   

3.  Obtain records of medical treatment for all providers and facilities identified by the Veteran, to include those listed in any medical release forms received in April 2013.  All efforts to obtain the records must be documented in the claims file and records received pursuant to this request must be associated with the Veteran's paper or virtual claims file. 

4.  Schedule the Veteran for a VA joints and/or neurology examination to determine the current nature and likely etiology of any right arm and/or wrist disorder. 

The examiner should determine:

a)  Whether the Veteran manifests any current orthopedic or neurological disabilities of the right wrist or arm; 
b)  And if so, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present right wrist and/or right arm conditions were incurred during active service or are related to the documented in-service treatment, to include as a result of the claimed in-service injury.

The examiner's opinion must consider the Veteran's statements as to his injuries sustained during service and his description of symptoms, and that he first suffered from right wrist and arm pain during service. 

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  Thereafter, undertake any additional development deemed necessary before readjudicating the claims taking into consideration any additional evidence received since the issuance of the last SSOC. If any of the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


